NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY M. CLARK,                               No.    18-15793

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00533-FRZ

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Former federal prisoner Jeffrey M. Clark appeals pro se from the district

court’s judgment dismissing his Federal Tort Claims Act action alleging medical

malpractice. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion the district court’s denial of a motion for appointment of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). We affirm.

      The district court did not abuse its discretion by denying Clark’s motions for

appointment of counsel because Clark failed to demonstrate exceptional

circumstances. See id. (setting forth “exceptional circumstances” requirement for

appointment of counsel).

      In his opening brief, Clark fails to raise, and therefore has waived, any

challenge to the district court’s dismissal of his action. See Indep. Towers of Wash.

v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any

claims that were not actually argued in appellant’s opening brief.”); Acosta-Huerta

v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro

se appellant’s opening brief are waived).

      AFFIRMED.




                                            2                                 18-15793